FILED
                            NOT FOR PUBLICATION                              FEB 16 2011

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAYMUNDO CHAVEZ,                                 No. 09-16403

              Plaintiff - Appellant,             D.C. No. 3:08-cv-04015 CRB

  v.
                                                 MEMORANDUM *
CITY OF OAKLAND, et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Charles Breyer, District Judge, Presiding

                    Argued and Submitted December 10, 2010 **
                            San Francisco, California

Before: COWEN **, TASHIMA and SILVERMAN, Circuit Judges.

       Raymundo Chavez appeals the district court’s order granting summary

judgment to Defendants-Appellees City of Oakland, Oakland Police Officers

Kevin Reynolds and Cesar Garcia, and Chief of Police Wayne Tucker.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Robert E. Cowen, Senior United States Circuit Judge
for the Third Circuit, sitting by designation.
       We have jurisdiction under 28 U.S.C. § 1291. We review a district court’s

grant of summary judgment on the ground of qualified immunity de novo.

Blankenhorn v. City of Orange, 485 F.3d 463, 470 (9th Cir. 2007). The court

“must view the evidence in the light most favorable to [Chavez] to determine if

there was no genuine issue as to any material fact and whether the defendants were

entitled to judgment as a matter of law.” Crowe v. County of San Diego, 608 F.3d

406, 427 (9th Cir. 2010).

      Chavez’s First Amendment claims fail because he has not demonstrated that

he was deprived of any federal constitutional right. Chavez fails to present any

evidence that members of the public generally had a right to park on Interstate 880

and exit their cars to take pictures of the accident scene. “The First Amendment

does not guarantee the press a constitutional right of special access to information

not available to the public generally.” See Cal. First Amendment Coalition v.

Calderon, 150 F.3d 976, 981 (9th Cir. 1998) (quoting Branzburg v. Hayes, 408

U.S. 665, 684, 92 S. Ct. 2646, 33 L. Ed. 2d 626 (1972)). “Newsmen have no

constitutional right of access to the scenes of crime or disaster when the general

public is excluded . . . .” Houchins v. KQED, 438 U.S. 1, 10-11, 98 S. Ct. 2588, 57

L.Ed. 2d 553 (1978) (quoting Branzburg, 408 U.S. at 684). Furthermore, neither

California Penal Code section 409.5 nor an Oakland police “practice of allowing


                                          2
reporters to stop and park at accident scenes on interstate highways” provides

Chavez with a federal right as a member of the press to park his car on the freeway

to gather news at this accident scene.

      As to Chavez’s Fourth Amendment claims, undisputed facts show that an

Oakland Fire Department vehicle had to merge around Chavez’s parked car to

reach the accident scene. Officer Reynolds therefore had probable cause to believe

that Chavez’s car was impeding the normal and reasonable movement of traffic in

violation of Cal. Veh. Code § 22400(a). Undisputed facts also show that Chavez

refused to comply with two directives from Officer Reynolds to return to his car

and leave the scene of the accident. Officer Reynolds therefore had probable cause

to believe that Chavez had willfully refused to comply with a lawful order in

violation of Cal. Veh. Code § 2800(a). Moreover, even in the absence of probable

cause, Officer Reynolds’ belief that there was probable cause to cite and arrest

Chavez for the two above violations of the Vehicle Code was reasonable.

      AFFIRMED.




                                          3